Case: 15-13515   Date Filed: 04/11/2016   Page: 1 of 8


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13515
                         Non-Argument Calendar
                       ________________________

                     D.C. Docket No. 1:15-cv-00267-AT



W. A. GRIFFIN, MD,


                                                        Plaintiff - Appellant,


                                  versus


LOCKHEED MARTIN CORPORATION,

                                                     Defendant - Appellee.

                       ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 11, 2016)
                 Case: 15-13515       Date Filed: 04/11/2016       Page: 2 of 8




Before WILLIAM PRYOR, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

       Proceeding pro se, Dr. W.A. Griffin appeals the district court’s grant of

judgment on the pleadings under the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1132(a). After careful consideration, we affirm. 1

                                                I.

       Dr. Griffin, who operates a dermatology practice in Atlanta, Georgia, treated

a patient insured under a Lockheed Martin Corporation (“Lockheed”) sponsored

group health benefit plan (the “Plan”). 2 Dr. Griffin is an out-of-network provider

under the Plan. She required the patient to execute an assignment of benefits that

“assign[ed] and convey[ed]” to her “all medical benefits and/or insurance

       1
          Dr. Griffin’s motion for expedited consideration, a three-judge panel, and a published
opinion is also pending before us. We deny her motion. Her request for a three-judge panel is
moot because our rules provide that she is entitled to a three-judge panel. See 11th Cir. R. 34-2,
34-3(e). As regards her request for a published opinion, our rules provide that “[a]n opinion
shall be unpublished unless a majority of the panel decides to publish it.” 11th Cir. R. 36-2. In
this case, the panel decided not to publish. While our rules do permit a party to file a motion
requesting that a previously unpublished order be published, they provide that the motion shall
be granted only if the panel unanimously agrees to publish. 11th Cir. R. 36-3. Construing Dr.
Griffin’s motion as requesting publication under Rule 36-3, the request is premature, and we
deny it. Further, we deny her request for expedited consideration as moot.
       2
          On a review of a motion for judgment on the pleadings, we accept the well-pled
allegations in the complaint as true and view them in the light most favorable to Dr. Griffin. See
Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001). We may consider the
Assignment of Benefits because Dr. Griffin attached the document to the complaint, making it “a
part of the [complaint] for all purposes.” Fed. R. Civ. P. 10(c). We also consider Lockheed’s
Master Plan Document and Summary Plan Description, which Lockheed attached to its answer,
because these documents are central to Dr. Griffin’s complaint and their authenticity is
undisputed. Horsley v. Feldt, 304 F.3d 1125, 1134-35 (11th Cir. 2002).
                                                 2
                  Case: 15-13515        Date Filed: 04/11/2016         Page: 3 of 8


reimbursement, if any, otherwise payable . . . for services rendered from [Dr.

Griffin], regardless of [her] managed care network participation status.” Legal

Assignment of Benefits (Doc. 1). 3 The assignment stated that it is “valid for all

administrative and judicial review under . . . ERISA.” Id.

      The Plan is an employee welfare benefit plan under ERISA that provides its

participants with medical-related benefits. Lockheed is the plan sponsor, and Blue

Cross Blue Shield of Georgia (“BCBSGA”) is the claims administrator. The

Master Plan Document set forth the terms and conditions of the agreement between

Lockheed and its employee participants. It contains an alienation clause that

prohibits a plan participant or beneficiary from assigning “benefits provided under

the Plan[] . . . except to a provider of services for which payment is due.” Master

Plan Document at 9 (Doc. 4-1).

      Dr. Griffin’s patient was insured under the Plan. Pursuant to the patient’s

assignment, Dr. Griffin submitted a claim to BCBSGA, which was denied. Dr.

Griffin filed an administrative appeal with BCBSGA, which was also denied. She

then demanded BCBSGA submit her claim to an independent review organization

for external review. BCBSGA never responded to her request.

      Dr. Griffin sued Lockheed in federal court, bringing causes of action under

ERISA for (1) unpaid benefits, (2) breach of fiduciary duty, and (3) breach of


      3
          Citations to “Doc.” refer to docket entries in the district court record in this case.
                                                   3
              Case: 15-13515     Date Filed: 04/11/2016    Page: 4 of 8


contract based on Lockheed’s breach of its fiduciary duty. Lockheed filed an

answer and then a motion for judgment on the pleadings. While the motion for

judgment on the pleadings was pending, Dr. Griffin sought leave to amend her

complaint to add an additional cause of action based upon co-fiduciary liability

under ERISA. The district court granted the motion for judgment on the pleadings

and denied the motion to amend, concluding that (1) Dr. Griffin failed to state a

claim against Lockheed for unpaid benefits under the Plan because Lockheed

lacked discretion to award the benefits at issue and (2) Dr. Griffin lacked statutory

standing to pursue the other causes of action because the assignment from her

patient transferred only the right to bring a claim for unpaid benefits. The district

court then entered a judgment dismissing the case. This appeal followed.

                                          II.

       We review de novo an order granting judgment on the pleadings. Cannon v.

City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2011). “Judgment on the

pleadings is appropriate where there are no material facts in dispute and the

moving party is entitled to judgment as a matter of law.” Id. In reviewing an order

granting judgment on the pleadings, “we accept as true all material facts alleged in

the non-moving party’s pleadings, and we view those facts in the light most

favorable to the non-moving party.” Perez v. Wells Fargo N.A., 774 F.3d 1329,

1335 (11th Cir. 2014). In addition, “[p]ro se pleadings are held to a less stringent


                                          4
              Case: 15-13515     Date Filed: 04/11/2016    Page: 5 of 8


standard than pleadings drafted by attorneys and are liberally construed.” Bingham

v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (internal quotation marks

omitted).

                                         III.

      We begin by considering the district court’s determination that Dr. Griffin

failed to state a claim against Lockheed for unpaid benefits. We agree with the

district court that Dr. Griffin failed to state a claim against Lockheed for unpaid

benefits because Lockheed lacked discretion to award the benefits at issue.

      ERISA permits a plan participant or beneficiary to bring a civil action “to

recover benefits due to him under the terms of his plan.” 29 U.S.C.

§ 1132(a)(1)(B). Dr. Griffin acquired derivative standing to sue under ERISA for

unpaid benefits by obtaining a written assignment from her patient of the right to

payment of medical benefits. See Conn. State Dental Ass’n v. Anthem Health

Plans, Inc., 591 F.3d 1337, 1347 (11th Cir. 2009).

      For a plaintiff to state a claim for unpaid benefits under § 1132(a)(1)(B), the

defendant must have discretion to award the benefits at issue. In other words,

“[t]he proper party defendant in an action concerning ERISA benefits is the party

that controls administration of the plan.” Garren v. John Hancock Mut. Life Ins.

Co., 114 F.3d 186, 187 (11th Cir. 1997). Proof of the entity that controls the

administration of the plan “may come from the plan document, but can also come


                                          5
              Case: 15-13515     Date Filed: 04/11/2016    Page: 6 of 8


from the factual circumstances surrounding the administration of the plan, even if

these factual circumstances contradict the designation in the plan document.”

Hamilton v. Allen-Bradley Co., Inc., 244 F.3d 819, 824 (11th Cir. 2001).

      Dr. Griffin asserts that Lockheed is a proper defendant because it had

discretion to award the benefits at issue. More specifically, she asserts that the

plan documents show that Lockheed shared authority with BCBSGA to pay

benefits and determine claims. We disagree. The Master Plan Document reflects

that Lockheed had no responsibility for determining whether benefits are payable

under the Plan or the amount of benefits payable. Instead, BCBSGA alone had the

authority to make these determinations. The Master Plan Document gave

Lockheed the authority to supervise “[t]he administration of the Plan . . . except to

the extent delegated to a Claims Administrator.” Master Plan Document at 4 (Doc.

4-1) (emphasis added). The Master Plan Document in turn delegated to the claims

administrator—that is, BCBSGA—the responsibility “for determining whether

benefits are payable under a Plan [and] determining amounts of benefits, if any,

payable under the Plan.” Id. at 5; see id. at 26 (explaining the “claims

administrator . . . is responsible for determining whether benefits are payable under

the Plan, determining the amount of benefits payable, if any, and deciding appeals

of denied claims for benefits”). The Master Plan Document also made clear that

the claims administrator had “full discretionary authority to interpret and construe


                                          6
                Case: 15-13515       Date Filed: 04/11/2016       Page: 7 of 8


the terms of the Plan, which interpretation shall be final, conclusive, and binding

on all parties.” Id. at 5. 4

       Because the plan documents show that Lockheed lacked discretionary

authority to determine Dr. Griffin’s claim for reimbursement and there is no factual

allegation that Lockheed actually took part in the payment of claims generally or in

the denial of Dr. Griffin’s claim, we hold that Lockheed was not the proper party

defendant to the cause of action for unpaid benefits. Accordingly, the district court

correctly dismissed this cause of action.

                                               B.

       We now turn to whether the district court properly dismissed Dr. Griffin’s

remaining causes of action for lack of standing. In Count 2, Dr. Griffin sued for

breach of fiduciary duty, but ERISA limits the right to sue for breach of fiduciary

duty to plan participants, plan beneficiaries, plan fiduciaries, and the Secretary of

Labor. 29 U.S.C. § 1132(a)(2). In Count 3, Dr. Griffin sued for breach of contract

and sought equitable relief, but under ERISA only plan participants, plan

beneficiaries, and plan fiduciaries may bring a civil action to obtain equitable relief

to redress a practice that violates ERISA or the terms of a plan. Id. § 1132(a)(3).



       4
         Dr. Griffin suggests that the Summary Plan Description shows that Lockheed Martin
retained authority to determine benefits. But the language she relies on shows only that
Lockheed Martin retained discretion to make eligibility determinations about who qualified as a
plan participant or beneficiary, not that Lockheed Martin retained discretion to make claims
determinations for eligible participants.
                                               7
                 Case: 15-13515       Date Filed: 04/11/2016        Page: 8 of 8


Dr. Griffin asserts that she acquired derivative standing to bring these causes of

action through her patient’s assignment. We disagree.

       An assignee may obtain derivative standing through a written assignment

from a plan participant or plan beneficiary. See Gables Ins. Recovery v. Blue

Cross & Blue Shield of Fla., Inc., 813 F.3d 1333, 1339 (11th Cir. 2015). Dr.

Griffin’s patient agreed only to “assign and convey . . . all medical benefits and/or

insurance reimbursement.” Legal Assignment of Benefits (Doc. 1). Nothing in the

assignment transferred the patient’s right to bring a cause of action for breach of

fiduciary duty or to seek equitable relief to redress a practice that violates ERISA

or the terms of the Plan. Because the patient never transferred to Dr. Griffin these

rights, the district court correctly determined that Dr. Griffin lacked standing to

assert the causes of action set forth in Counts 2 and 3.

                                               IV.

       We conclude that the district court properly granted Lockheed’s motion for

judgment on the pleadings. Accordingly, we affirm. 5

       AFFIRMED.



       5
           Dr. Griffin also argues that the district court erred in denying her motion to amend her
complaint to add an additional cause of action under ERISA. We review the district court’s
denial of a motion to amend a complaint for abuse of discretion, but we review de novo whether
the proposed amendment to the complaint would be futile. See Harris v. Ivax Corp., 182 F.3d
799, 802-03 (11th Cir. 1999). Because Dr. Griffin lacked standing to bring her co-fiduciary
liability claim, the proposed amendment would be futile. Thus, the district court properly denied
the motion to amend.
                                                 8